

116 HR 1110 IH: Empowering Law Enforcement to Fight Sex Trafficking Demand Act of 2019
U.S. House of Representatives
2019-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1110IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2019Mrs. Hartzler (for herself, Ms. Bass, Mr. Clay, Mr. Chabot, and Mr. Stauber) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to include an additional
			 permissible use of amounts provided as grants under the Byrne JAG program,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Empowering Law Enforcement to Fight Sex Trafficking Demand Act of 2019. 2.Additional authorized use of Byrne JAG fundsSection 501(a)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a)(1)) is amended by adding at the end the following:
			
 (I)Programs to combat human trafficking (including programs to reduce the demand for trafficked persons)..
		